DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  
In claim 7, lines 14-15, the phrase “entered ty the vehicle” should be changed to --entered by the vehicle--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4-7 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buschenfeld (US 2016/0362103).
Regarding claim 1, Buschenfeld discloses an in-vehicle processing apparatus that executes control of causing a vehicle 14 to perform automated traveling from a 
	a notification control section (paragraph 23) that causes a portable electronic device 32 carried by a user 16 to display a parking position notification display in which a position of the parking space C entered by the vehicle through the automated entry (at entry region 18), and the predetermined position A, B are superimposed on an image (paragraph 27).
Regarding claim 2, Buschenfeld discloses wherein the image is a map (p. 27: “The user 16 causes the trajectory 24 to be displayed, with a representation of the multi-story car park 10 superimposed therein, on the Smartphone 32…  If the parking region is, purely by way of example, a public road area, an electronic map material of the road area is used instead of a representation of the multi-story car park”). 
Regarding claim 4, Buschenfeld discloses wherein the notification control section causes the portable electronic device 32 to display the parking position notification display in which a traveling route 24 of the vehicle 14 by the automated traveling between the predetermined position A, B, and the parking space C is superimposed on the image (p. 27).
Regarding claim 5, Buschenfeld discloses wherein the notification control section causes the portable electronic device 32 to display at least one of a traveling distance 24, 28, and a traveling duration (time, p. 9, 16) traveled by the vehicle 14 in the 
Regarding claim 6, Buschenfeld discloses an information sharing control section that allows information on the position of the parking space to be shared with another user (p. 22).
Regarding claim 7, Buschenfeld discloses an in-vehicle processing system, comprising:
	a communication unit 38 that communicates with a portable electronic device 32 carried by a user 16; and
	an in-vehicle processing apparatus 14 that executes control of causing a vehicle to perform automated traveling from a predetermined position A, B, to a parking space C and causing the vehicle to perform automated entry into the parking space (p. 27),
	wherein the in-vehicle processing apparatus includes a notification control section (p. 23) that communicates with the portable electronic device 32 via the communication unit and causes the portable electronic device 32 carried by the user 16 to display a parking position notification display in which a position of the parking space C entered by the vehicle 14 through the automated entry and the predetermined position A, B, are superimposed on an image (p. 27).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buschenfeld in view of Fukuda (US 2015/0078624). 
Regarding claim 3, Buschenfeld discloses all of the claimed subject matter as set forth above in the rejection of claim 1, but still does not clearly disclose the image being an aerial photograph. Fukuda teaches the use of an image being an aerial photograph (p. 8, claim 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the image being an aerial photograph to the apparatus of Buschenfeld as taught by Fukuda for the purpose of effectively displaying the position of a vehicle in a parking space. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Yanagida discloses a parking assistance service management device comprising an agent terminal 200A and a user terminal 200B. 
Fujita discloses an information processing device comprising an automatic parking control device 10, an input device 11, and a display device 13. 
Ohshima discloses an automatic driving system comprising a central server 20, a user device 40, and a parking lot monitor 10. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


							/ANH V LA/                                                                                      Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
October 23, 2021